Exhibit 10.9.2

December 27, 2008

Gary L. Lauer

eHealth, Inc.

440 East Middlefield Road

Mountain View, CA 94043

 

  Re: Second Amendment to Offer Letter

Dear Gary:

This letter serves to modify the terms of your employment with eHealthInsurance
Services, Inc. (the “Company”) and amends your Offer Letter dated November 30,
1999 (the “Offer Letter”) and the Amendment to the Offer Letter dated November
2007 (the “First Amendment”). Except as expressly provided in this letter
agreement, all terms of your Offer Letter and the First Amendment shall remain
in full force and effect.

Section 4(e) of the Offer Letter is amended and replaced in its entirety to read
as follows:

“(e) Parachute Payments. If any payment or benefit you would receive pursuant to
a Change in Control from the Company or otherwise (“Payment”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment shall be reduced to the Reduced Amount. The
“Reduced Amount” shall be either (x) the largest portion of the Payment that
would result is no portion of the Payment being subject to the Excise Tax or
(y) the largest portion, up to and including the total, of the Payment,
whichever amount, after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate), results in your receipt, on an after-tax
basis, of the greater amount of the Payment notwithstanding that all or some
portion of the Payment may be subject to the Excise Tax. If a reduction in
payments or benefits constituting “parachute payments” is necessary so that the
Payment equals the Reduced Amount, reduction shall occur in the following order:
(A) cash payments shall be reduced first and in reverse chronological order such
that the cash payment owed on the latest date following the occurrence of the
event triggering such excise tax will be the first cash payment to be reduced;
(B) accelerated vesting of stock awards shall be cancelled/reduced next and in
the reverse order of the date of grant for such stock awards (i.e., the vesting
of the most recently granted stock awards will be reduced first); and (C)
employee benefits shall be reduced last and in reverse chronological order such
that the benefit owed on the latest date following the occurrence of the event
triggering such excise tax will be the first benefit to be reduced.



--------------------------------------------------------------------------------

The Company shall appoint a nationally recognized accounting firm to make the
determinations required hereunder and perform the foregoing calculations. The
Company shall bear all expenses with respect to the determinations by such
accounting firm required to be made hereunder.

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and you within fifteen (15) calendar days after the date on which your
right to a Payment is triggered (if requested at that time by the Company or
you) or such other time as requested by the Company or you. If the accounting
firm determines that no Excise Tax is payable with respect to a Payment, either
before or after the application of the Reduced Amount, it shall furnish the
Company and you with an opinion reasonably acceptable to you that no Excise Tax
will be imposed with respect to such Payment. Any good faith determinations of
the accounting firm made hereunder shall be final, binding and conclusive upon
the Company and you.”

Section 7 of the Offer Letter is amended and replaced in its entirety to read as
follows:

“7. Severance. If you are terminated by the Company without Cause, you shall be
paid a severance payment equal to your then base salary for a 12-month period
following such termination and such severance payment will be payable in equal
monthly installments over the 12-month period following such termination; the
Company will pay for your COBRA health insurance premiums, if any, for a
12-month period following such termination; and the Company will pay to you cash
payment(s) equal to the Company’s contributions, if any, made on your behalf for
any employee benefits (other than health benefits) that you were receiving
before your termination for this 12-month period. For the sake of clarity, you
and the Company agree that your housing and automobile allowances,
transportation reimbursements and payments to cover related taxes are included
in the term “employee benefits” for purposes of the preceding sentence. In
addition, if you are terminated by the Company without Cause, you will become
vested in an additional 25% of the then unvested Option Shares. To receive any
of the severance payments and vesting acceleration described in this Section 7,
(i) you must execute a general release (in a form attached by the Company as
Exhibit B) of all known and unknown claims that you may then have against the
Company or persons affiliated with the Company and agree not to prosecute any
legal action or other proceeding based upon any of such claims, and (ii) such
release must become effective within sixty (60) days following the termination
of your employment. No severance pursuant to such section shall be paid or
provided until the Release becomes effective.

 

Page 2



--------------------------------------------------------------------------------

Any severance payments to which you are entitled under this section 7 that would
otherwise be payable to you during the first sixty (60) days following your
termination of employment shall be paid by the Company to you in cash and in
full arrears on the sixty-first (61st) day following your employment termination
date or such later date as is required under Section 12 hereof. The remaining
severance payments shall be paid out on schedule or such later date as is
required under Section 12 hereof.”

Section 12 of the Offer Letter (added pursuant to the First Amendment) is
amended and replaced in its entirety to read as follows:

“12. Section 409A.

(a) Notwithstanding any provision to the contrary herein, no Deferred
Compensation Separation Payments (as defined below) that becomes payable under
this letter by reason of your termination of employment with the Company (or any
successor entity thereto) will be made unless such termination of employment
constitutes a “separation from service” within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and any final
regulations and Internal Revenue Service guidance promulgated thereunder
(“Section 409A”). Further, if you are a “specified employee” of the Company (or
any successor entity thereto) within the meaning of Section 409A on the date of
your termination of employment (other than a termination of employment due to
death), then the severance payable to you, if any, under this letter, when
considered together with any other severance payments or separation benefits
that are considered deferred compensation under Section 409A (together the
“Deferred Compensation Separation Payments”) that are payable within the first
six (6) months following your termination of employment, shall be delayed until
the first payroll date that occurs on or after the date that is six (6) months
and one (1) day after the date of your termination of employment, when they
shall be paid in full arrears. All subsequent Deferred Compensation Separation
Payments, if any, will be paid in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if you die following your employment termination but prior to the six
(6) month anniversary of your employment termination, then any payments delayed
in accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of your death and all other Deferred
Compensation Separation Payments will be payable in accordance with the payment
schedule applicable to each payment or benefit. Each payment and benefit payable
under this letter is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

 

Page 3



--------------------------------------------------------------------------------

(b) Any amounts paid under this letter that satisfy the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations shall not constitute Deferred Compensation Separation Payments for
purposes of clause (a) above.

(c) Any amount paid under this letter that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations (an “Involuntary
Separation Exempt Payment”) that do not exceed the Section 409A Limit shall not
constitute Deferred Compensation Separation Payments for purposes of clause (a)
above. “Section 409A Limit” means the lesser of two (2) times: (i) your
annualized compensation based upon the annual rate of pay paid to you during the
taxable year preceding the taxable year of your termination of employment as
determined under, and with such adjustments as are set forth in, Treasury
Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which your employment is terminated.

(d) For the sake of clarity, you and the Company agree that severance payments
payable hereunder, to the extent they do not exceed the Section 409A Limit,
should qualify as an Involuntary Separation Exempt Payment and thus should not
be subject to a six-month delay under Section 409A and section 12(c) hereof.

(e) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and you
agree to work together in good faith to consider amendments to this Agreement
and to take such reasonable actions which are necessary, appropriate or
desirable to avoid imposition of any additional tax or income recognition prior
to actual payment to you under Section 409A.”

This Second Amendment is effective on the last date signed by both parties
hereto below.

To the extent not expressly amended hereby, the Offer Letter and the First
Amendment remain in full force and effect. This Second Amendment, taken together
with the Offer Letter and the First Amendment (to the extent not expressly
amended hereby) represents the entire agreement of the parties, supersedes any
and all previous contracts, arrangements or understandings between the parties
with respect to the Offer Letter and the First Amendment, and may be amended at
any time only by mutual written agreement of the parties hereto.

 

Page 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this instrument is executed and effective as of the last
date signed below.

 

EHEALTH, INC. By:   /s/ Scott Flanders   Scott Flanders

December 27, 2008

I have read and accept this amended and restated offer letter:

 

By:   /s/ Gary Lauer   Gary Lauer

December 29, 2008

 

Page 5